ORIMAL                                                                                    06/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0272


                                        OP 20-0272


 RINDO R. SIRONI, M.D. and ST. JAMES
 HEALTHCARE,
                                                                            FILED
                                                                             JUN 2 9 2020
              Petitioners,                                                 Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of holontana
       v.
                                                                    ORDER
 MONTANA SECOND JUDICIAL DISTRICT
 COURT,SILVER BOW COUNTY,
 HONORABLE KURT KRUEGER,Presiding

              Respondent.



       This Court issued an order on May 20,2020, granting "the Eleventh Judicial District
Court and the State of Montana or both," time "to prepare, file, and serve a response(s) to
the petition for writ ofsupervisory control" filed by Petitioners Rindo R. Sironi, M.D., and
St. James Healthcare and directed the Clerk of the Supreme Court "to provide immediate
notice of this Order to counsel for Petitioner, all counsel of record in the Second Judicial
District Court, Butte-Silver Bow County, Cause No. DV-16-262, and the Honorable Kurt
Krueger, presiding Judge." The Order should have granted the Eleventh Judicial District
Court, the State of Montana, or the Plaintiffin the Second Judicial District Court, Butte-
Silver Bow County, Cause No. DV-16-262, leave to prepare, file, and serve a response(s)
to the petition for writ of supervisory control.
       To clear up any confusion that may have arisen from the May 20 Order, we are
re-issuing the order for response to permit the Plaintiff in the underlying action to file a
response. Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Eleventh Judicial District Court, the State of Montana, or
the Plaintiff in the Second Judicial District Court, Butte-Silver Bow County, Cause No.
DV-16-262, are granted twenty days from the date ofthis Order to prepare, file, and serve
a response(s) to the petition for writ of supervisory control.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Second Judicial District Court, Butte-Silver Bow
County, Cause No. DV-16-262, and the Honorable Kurt Krueger, presiding Judge.
       Dated this.41-eLy of June, 2020.




                                                                 Justice